Citation Nr: 9929457	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right leg, with peroneal nerve 
injury, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left leg, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
right hydrocele.

4.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.

5.  Whether due process was afforded the veteran in a July 
1998 decision to reduce his compensation benefits based on 
changes in his marital status.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An April 1997 rating decision (1) confirmed and 
continued a 30 percent rating for residuals of a shell 
fragment wound to the right leg, with peroneal nerve injury; 
(2) confirmed and continued a 10 percent rating for residuals 
of a shell fragment wound to the left leg; and (3) continued 
a noncompensable rating for a right hydrocele, all in effect 
since January 1970.  That decision also denied a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  Also on appeal is an 
October 1997 rating decision which granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation, effective February 1997.  Finally, the 
veteran is appealing a July 1998 decision which reduced his 
benefits based on a change in status of his dependents 
claiming that he was not properly notified of the proposed 
reduction.

With regard to evaluation of the veteran's PTSD, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") noted, in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

In this case, the RO characterized the issue on appeal as 
service connection for PTSD, rather than a disagreement with 
the original rating award, or even a claim for an increased 
rating.  Consequently, the Board has recharacterized the 
issue as one of a disagreement with the initial rating for 
PTSD to comply with the Court's holding in Fenderson and to 
more accurately reflect the appellant's disagreement with the 
RO's assignment of an initial disability evaluation. 

The issues of entitlement to increased ratings for residuals 
of shell fragment wounds to the right and left leg, an 
increased rating for hydrocele, and a higher initial 
evaluation for PTSD, as well as entitlement to a total 
disability evaluation based on individual unemployability 
will be discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal on the issue 
of whether due process was followed in the July 1998 decision 
to reduce his compensation benefits based on changes in his 
marital status.

2.  The veteran's reduction in benefits due to changes in his 
marital status was based on information provided by the 
veteran in a VA Form 21-686c, Declaration of Status of 
Dependents; this information was written, factual, 
unambiguous information as to his marital status; the veteran 
was provided with notice that such information would be used 
to calculate his benefits; the legal standards applied to 
this information are numerical in nature.

3.  The veteran was provided notice contemporaneous with his 
reduction in benefits.


CONCLUSION OF LAW

The veteran was afforded due process in the July 1998 
decision to reduce his compensation benefits based on changes 
in his marital status.  38 C.F.R. § 3.103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the October 1997 grant of service connection for 
PTSD, the veteran was informed in the award letter dated in 
November 1997 that, in the results of a recent VA 
examination, it was noted that he reported that he had been 
divorced.  The RO noted that VA had continuously been paying 
additional benefits for a spouse but that VA could not pay 
additional benefits for a dependent spouse after the date of 
a final divorce decree.  He was asked to complete and return 
a VA Form 21-686c, Declaration of Status of Dependents, so 
that his benefits could be adjusted accordingly.  He 
completed this form indicating several changes in his marital 
status in the previous two decades which had not been 
reported to VA.  The form was received at the RO in December 
1997.  In January 1998, a predetermination letter was 
prepared showing that the RO intended to reduce his benefits 
according to the information provided in the Form 21-686c.  
This reduction was accomplished and the veteran notified in a 
July 1998 letter.  He responded with a letter to the RO 
claiming that he was never notified of the proposed 
reduction, and therefore due process and procedures were not 
followed.  This was accepted as a notice of disagreement on 
the issue of whether he was afforded due process in the July 
1998 decision to reduce his compensation benefits based on 
changes in his marital status.

The applicable regulation states that no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  38 C.F.R. § 3.103.  There are 
several exceptions to the requirement of sending a 
predetermination notice.  See 38 C.F.R. § 3.103 (b)(3).  Such 
notice is not required but notice contemporaneous with the 
adverse action is required when an adverse action is based 
solely on written, factual, unambiguous information as to 
income, net worth, dependency or marital status provided to 
VA by the beneficiary or his/her fiduciary with knowledge or 
notice that such information would be used to calculate 
benefits, and the legal standards applied to this information 
are numerical in nature.  38 C.F.R. § 3.103 (b)(3)(i).  

The Board finds that the reduction at issue falls within the 
recognized exception to the requirement of sending a 
predetermination letter.  The veteran was clearly notified in 
the letter awarding him service connection for PTSD that VA 
intended to reduce his benefits based on changes in his 
marital status.  With this knowledge, he completed a VA Form 
21-686c, Declaration of Status of Dependents.  The 
information provided was written, factual, unambiguous 
information as to his marital status.  The legal standards 
applied to this information were numerical in nature, i.e., 
based on a mechanical application of a payment schedule based 
on status of dependents and level of disability.  As such, 
although a predetermination notice was prepared, the 
reduction falls within a recognized exception to the 
requirement of such notice. See 38 C.F.R. § 3.103 (b)(3)(i).  
The only notice required is notice contemporaneous with the 
adverse action.  The veteran acknowledged receipt of such 
notice in a July 1998 statement when he referenced "your 
letter of [July 1998] which shows a reduction in my 
compensation benefits." 

Therefore, as stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was not properly notified of the reduction in his 
benefits.  See 38 C.F.R. § 3.1(q) (1999) (notification for VA 
purposes is a written notice sent to the claimant's last 
address of record).


ORDER

The veteran's appeal of his reduction in benefits on the 
basis of improper due process is denied.


REMAND

The veteran's claims for increased rating for his service-
connected residuals of shell fragment wounds to right and 
left legs, as well as his claim for an increased rating for 
his right hydrocele are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  His assertion that his service-
connected disabilities resulting from shell fragment wounds 
is more severe than currently evaluated is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  Additionally, the veteran's claim for a higher 
initial evaluation for his service-connected PTSD is also 
well grounded.  The initial assignment of a disability rating 
following the award of service connection is part of the 
original claim.  When a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Shell Fragment Wounds to the Legs

In September 1999, additional medical evidence was received 
at the Board relating to the veteran's right and left legs.  
Since no waiver of consideration of the additional evidence 
by the RO has been received, it must be referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case.  See 38 C.F.R. § 20.1304(c) (1999).

In May 1999 written arguments to the Board, the veteran's 
representative argued that with regard to the issue of an 
increased evaluation for the wounds to his right and left 
legs, it had been two years since he was last examined by VA, 
and as such the most recent examination was inadequate to 
rate the veteran's disability.  Although the Board does not 
agree that the examination is inadequate solely because of 
the time that has passed since the last examination, the 
representative also suggest that it may have worsened during 
this period.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) 
("where the record does not adequately reveal the current 
state of the claimed disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination" 
(quoting Allday v. Brown, 7 Vet. App. 517, 526 (1995)).  The 
veteran should therefore be scheduled for the appropriate VA 
examination to determined the current level of the shell 
fragment wounds to his right and left legs.

The Right Hydrocele

The veteran's right hydrocele is currently evaluated 
noncompensable under Diagnostic Code 7529 for benign 
neoplasms of the genitourinary system as the most closely 
analogous disability.  This Diagnostic Code indicates that 
the disability should be rated "as voiding dysfunction or 
renal dysfunction, whichever is predominant."  38 C.F.R. 
§ 4.115b, Diagnostic Code 7529.  The evaluation of renal 
dysfunction contemplates varying levels of hypertension in 
the criteria.  See 38 C.F.R. § 4.115a (1999).  The most 
recent July 1997 VA compensation and pension examination 
notes "essential hypertension" as a diagnosis.  The veteran 
specifically claims that his hypertension is a symptom of his 
right hydrocele although there is no medical evidence to 
support any connection between his right hydrocele and his 
diagnosed hypertension.  The Court has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  A medical 
opinion should be requested to determine if his diagnosed 
hypertension is a symptom of his right hydrocele.

PTSD

The veteran filed a claim for PTSD in February 1997 noting 
that he had not had any psychiatric treatment but requesting 
a compensation and pension examination for PTSD.  He was 
granted service connection for PTSD in an October 1997 rating 
decision based on the findings of the May 1997 PTSD 
examination which diagnosed PTSD and linked this diagnosis to 
stressors he experienced while on active duty in Vietnam.  In 
this examination, the veteran noted that he had been wounded 
in Vietnam and was in receipt of the Purple Heart.  He 
reported that while waiting to be air evacuated out of a 
"hot landing zone" he was hit by incoming artillery and 
received serious leg wounds.  Several other soldiers who were 
with the veteran were killed by the incoming rounds.  He also 
reported that his position had been hit by enemy fire every 
day for an entire week prior to his being wounded.  He 
reported seeing Viet Cong soldiers tied to bamboo poles and 
brought to his position for interrogation purposes.  The 
examiner noted the following: 

The veteran reports all the major 
symptoms of PTSD.  he reports frequent 
intrusive thoughts and recollections 
about his Vietnam combat experiences 
noting 'I don't try to think about 
Vietnam but it's always there.'  He 
reports frequent nightmares noting 'I 
wake up in a cold sweat.  The covers are 
all over the place.'  He reports feelings 
of alienation and isolation noting 'I'm a 
loner.  I don't fit in with people.  I 
have a hard time getting along with 
people.'  He reports feelings of anxiety 
noting 'I'm nervous and jumpy all the 
time.  I always avoid crowds.'  He 
reports chronic feelings of rage noting 
'I'm real short-fused since I returned 
from Vietnam.'  The veteran reports 
avoidance responses noting 'I don't want 
to watch a movie about Vietnam or 
anything on TV.  It puts me in a sad 
frame of mind.'  He reports an inability 
to get emotional and close to others 
commenting 'I don't trust many people.  
It's hard to get close.'  He reports an 
inability to concentrate noting 'my 
memory is gone.  I can't concentrate.'  
He also reports hypervigilant behaviors 
noting 'My wife couldn't believe how 
often I check the locks and windows.  
"I'm always careful.'

Objectively, the veteran maintained good eye contact during 
the interview.  His speech was normal and facial expression 
was pleasant.  He denied auditory and visual hallucinations.  
He denied delusions.  His memory, judgment and insight were 
noted as poor.  He was fully oriented.  His Axis I diagnosis 
was PTSD, chronic, mild.  His Axis V diagnosis was GAF 61 
which was described as "mild impairment of social, 
vocational and industrial functioning."

The veteran's representative has requested that the veteran's 
claim for PTSD be remanded for another examination because of 
the length of time which has passed since the February 1997 
examination.  While as noted above, the Board does not agree 
that an examination is inadequate merely because of the 
amount of time that has passed, in this case there is no 
other evidence in the claims file by which the rate the 
veteran's PTSD.  Because of the brevity of the objective 
findings in the February 1997 examination which appear to 
contrast significantly with the subjective findings, the 
Board finds that evaluation of the veteran's PTSD would be 
more easily accomplished with another more detailed 
examination.  Accordingly, additional medical development is 
deemed necessary to afford the appellant due process.

Unemployability

The RO denied entitlement to a total disability rating based 
on individual unemployability, finding that the 40 percent 
evaluation assigned to the veteran's disabilities did not 
meet the schedular standards for consideration under 
38 C.F.R. § 4.16(a).  Because this issue is, in part, 
dependent on the level of disability assigned to each of the 
veteran's service-connected disabilities, which will be 
readjudicated following completion of further development 
required by this remand, the Board is of the opinion that, in 
order to accord the veteran due process, the RO should have 
the opportunity to again consider entitlement to a total 
disability rating.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991), 38 U.S.C.A. § 7105(c) (West 1991) (inextricably 
intertwined claims).

Instructions to the RO

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, this case is REMANDED to the regional 
office (RO) for the following development:

1.  Shell Fragment Wounds to the Legs.  
After undertaking any additional 
development deemed appropriate by the RO, 
the veteran should be scheduled for the 
appropriate examination or examinations to 
provide the complete medical information 
necessary to adjudicate the claim for an 
increased disability rating for his 
service-connected residuals of shell 
fragment wounds to the left and right 
legs.  The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests should be conducted, including x-
rays, myelograms, MRI, and CT scans which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of leg 
pathology found to be present.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's legs, attention should be 
given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of the legs.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees.

2.  Hydrocele. The RO should obtain an 
opinion from the physician who provided 
the VA general and testes examinations in 
July 1997, Dr. Luketic, or another VA 
physician familiar with the veteran's 
medical condition, or schedule the veteran 
for the appropriate VA examination.  The 
examiner should be asked to comment on 
whether there is any connection between 
the veteran's diagnosed essential 
hypertension and his hydrocele.  The 
claims folder should be made available for 
review by the examiner.

3.  PTSD.  The veteran should be afforded 
another VA psychiatric examination to 
determine the extent of his psychiatric 
disability. The claims folder, to 
specifically include a copy of the 
psychiatric rating criteria should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
review the pertinent history of the 
veteran's service-connected PTSD.  The 
examination report should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examiner must reconcile the 
diagnoses to the extent possible.  It is 
essential that the examiner specify which 
symptoms are associated with the service-
connected PTSD.  If certain symptoms 
cannot be disassociated from one disorder 
to another, it should be specified.  If 
the veteran is found to be suffering from 
a psychiatric disorder(s) in addition to 
PTSD, the examiner must render an opinion 
as to whether or not the additional 
psychiatric disorder(s) was caused by or 
is part of the service-connected disorder.  
If there is no association between the 
existing psychiatric disorders, the 
examiner must indicate so, and should 
separate the symptoms associated with each 
disorder.  The examiner must assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF) and must 
provide a definition of the score 
assigned.  The psychiatrist should also 
express an opinion as to the extent of the 
social and industrial limitations imposed 
by the service-connected psychiatric 
pathology.  All necessary special studies 
or tests including psychological testing 
are to be accomplished.  The diagnosis 
should be in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. 1994). The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report(s).  If the requested examinations 
do not include fully detailed descriptions 
of pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  The RO should readjudicate the claims 
for increased disability ratings for the 
following:

a.  Residuals of a shell fragment 
wound to the right leg, with 
peroneal nerve injury;

b.  Residuals of a shell fragment 
wound to the left leg; 

c.  Right hydrocele; and

d.  PTSD.

6.  The RO should readjudicate the 
veteran's claim for a total disability 
rating based on individual 
unemployability due to his service-
connected disabilities under 38 C.F.R. 
§ 4.16(a) (1999).  The RO should make a 
determination regarding marginal 
employment, if applicable.  The RO should 
also determine whether the veteran's 
condition presents such an exceptional or 
unusual disability picture that it 
renders impractical the application of 
the regular schedular standards, and 
warrants extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (1999).

7.  Following completion of these 
actions, the veteran and representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  Thereafter, in accordance with 
the current appellate procedures, the 
case should be returned to the Board for 
completion of appellate review.

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The purpose of 
this REMAND is to assist the veteran.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals






